PER CURIAM.
While we affirm the judgment and sentence of the appellant, Gerrod Antwan Allen, we remand to the trial court so that the court’s written sentence will correspond to its oral pronouncement. The oral pronouncement indicates that as to the two counts of burglary of a structure or conveyance, appellant was to receive a five year probationary placement, with the first year to be served in county jail (with credit for time served). The term in county jail was announced as a special condition of probation. For a retail theft charge, appellant was given 60 days in county jail to run concurrent to the first two counts. The written sentence, however, is ambiguously set forth so that it may appear to authorize a total six years of probation and county jail time, for the third-degree felonies. As the written sentence must correspond to the oral pronouncement, we remand for clarification and correction of the written sentence. See Smith v. State, 746 So.2d 497 (Fla. 5th DCA 1999).
AFFIRMED but REMANDED with instructions.
MONACO, C.J. and TORPY and JACOBUS, JJ., concur.